       Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 1 of 12




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

JEREMY DOMINICK,                         §
                                         §
                                         §
                   Plaintiff,            §
v.                                       §
                                         §    NO. 1:19-CV-01645-MLB-LTW
SYSCO ATLANTA, LLC,                      §
                                         §
                                         §
                   Defendant.            §

        DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES
                 TO PLAINTIFF’S COMPLAINT

      Defendant Sysco Atlanta, LLC, (“Sysco” or “Defendant”) files this Answer

and Affirmative Defenses to Plaintiff Jeremy Dominick’s (“Dominick” or

“Plaintiff”) Complaint [Dkt # 1] (“Complaint”), and states as follows:

              I.     ANSWER TO PLAINTIFF’S COMPLAINT

      1.    With regard to the allegations contained in Paragraph 1 of the

Complaint, Defendant admits only that Plaintiff purports to bring this lawsuit as an

action for damages pursuant to the Family and Medical Leave Act of 1993, 29

U.S.C. § 2601 et seq. (“FMLA”). Defendant denies that it has violated the FMLA

or any law and denies that Plaintiff is entitled to any relief. Defendant denies the

remaining allegations contained in Paragraph 1 of the Complaint.
       Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 2 of 12




      2.     Defendant denies the allegations contained in Paragraph 2 of the

Complaint.

      3.     With regard to the allegations contained in Paragraph 3 of the

Complaint, Defendant admits only that this Court has subject matter jurisdiction

over the federal claim asserted by Plaintiff in the Complaint. Defendant denies the

remaining allegations contained in Paragraph 3 of the Complaint.

      4.     With regard to the allegations contained in Paragraph 4 of the

Complaint, Defendant admits only that venue is proper in this Court. Defendant

denies the remaining allegations contained in Paragraph 4 of the Complaint.

      5.     With regard to the allegations contained in Paragraph 5 of the

Complaint, Defendant admits only that Plaintiff was previously employed by

Defendant. Defendant is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations contained in Paragraph 5 of the

Complaint; therefore, they are denied.

      6.     With regard to the allegations contained in Paragraph 6 of the

Complaint, Defendant admits only that it is a foreign limited liability company that

conducts business in the State of Georgia, that Defendant may be served through

its registered agent as stated in Paragraph 6 of the Complaint, and that this Court



                                         -2-
       Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 3 of 12




has personal jurisdiction over Defendant.       Defendant denies the remaining

allegations contained in Paragraph 6 of the Complaint.

      7.     The allegations contained in Paragraph 7 of the Complaint constitute

legal conclusions to which no responsive pleading is required and, thus, those

allegations are denied.

      8.     Defendant admits the allegations contained in Paragraph 8 of the

Complaint.

      9.     With regard to the allegations contained in Paragraph 9 of the

Complaint, Defendant admits only that it is a distributor of food products.

Defendant denies the remaining allegations contained in Paragraph 9 of the

Complaint.

      10.    With regard to the allegations contained in Paragraph 10 of the

Complaint, Defendant admits only that Plaintiff’s position at the time his

employment with Defendant was terminated was Safety Specialist. Defendant

denies the remaining allegations contained in Paragraph 10 of the Complaint.

      11.    Defendant denies the allegations contained in Paragraph 11 of the

Complaint.

      12.    With regard to the allegations contained in Paragraph 12 of the

Complaint, Defendant admits only that, on or about December 6, 2018, Plaintiff
                                       -3-
       Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 4 of 12




told Sunday Olatunji that he planned to be off of work on December 10, 2018 due

to a scheduled eye procedure.        Defendant denies the remaining allegations

contained in Paragraph 12 of the Complaint.

      13.    Defendant denies the allegations contained in Paragraph 13 of the

Complaint.

      14.    Defendant is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 14 of the Complaint;

therefore, they are denied.

      15.    Defendant is without knowledge or information sufficient to form a

belief as to the truth of the allegations contained in Paragraph 15 of the Complaint;

therefore, they are denied.

      16.    Defendant denies the allegations contained in Paragraph 16 of the

Complaint.

      17.    Defendant denies the allegations contained in Paragraph 17 of the

Complaint.

      18.    Defendant denies the allegations contained in Paragraph 18 of the

Complaint.

      19.    With regard to the allegations contained in Paragraph 19 of the

Complaint, Defendant admits only that, on or about December 12, 2018, Plaintiff
                                        -4-
       Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 5 of 12




spoke on the phone with Richard Leonard, Defendant’s Director of Loss

Prevention and Security, regarding his absence from work. Defendant denies the

remaining allegations contained in Paragraph 19 of the Complaint.

      20.    Defendant denies the allegations contained in Paragraph 20 of the

Complaint.

      21.    Defendant denies the allegations contained in Paragraph 21 of the

Complaint.

      22.    Defendant denies the allegations contained in Paragraph 22 of the

Complaint.

      23.    Defendant admits the allegations contained in Paragraph 23 of the

Complaint.

      24.    With regard to the allegations contained in Paragraph 24 of the

Complaint, Defendant admits only that, on or about Friday, December 14, 2018,

Plaintiff came to Defendant’s office. Defendant denies the remaining allegations

contained in Paragraph 24 of the Complaint.

      25.    With regard to the allegations contained in Paragraph 25 of the

Complaint, Defendant admits only that a meeting occurred that was attended by

Mr. Leonard, Plaintiff, and Teri Hassell, Defendant’s Human Resources Business

Partner.
                                       -5-
       Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 6 of 12




      26.    Defendant admits the allegations contained in Paragraph 26 of the

Complaint.

      27.    Defendant admits the allegations contained in Paragraph 27 of the

Complaint.

      28.    Defendant admits the allegations contained in Paragraph 28 of the

Complaint.

      29.    With regard to the allegations contained in Paragraph 29 of the

Complaint, Defendant admits only that the form’s description of the violation

included Plaintiff’s absences on December 7, 10, 11, and 12, 2018. Defendant

denies the remaining allegations contained in Paragraph 29 of the Complaint.

      30.    Defendant admits the allegations contained in Paragraph 30 of the

Complaint.

      31.    Defendant denies the allegations contained in Paragraph 31 of the

Complaint.

      32.    With regard to the allegations contained in Paragraph 32 of the

Complaint, Defendant admits only that, after Plaintiff was informed that his

employment was terminated, he told Ms. Hassell that he had a doctor’s note related

to his absences.    Defendant denies the remaining allegations contained in

Paragraph 32 of the Complaint.
                                       -6-
       Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 7 of 12




      33.    Defendant denies the allegations contained in Paragraph 33 of the

Complaint.

      34.    With regard to the allegations contained in Paragraph 34 of the

Complaint, Defendant incorporates the admissions and denials contained in

Paragraphs 1-33 of this Answer by reference, as though fully set forth herein.

      35.    The allegations contained in Paragraph 35 of the Complaint constitute

legal conclusions to which no responsive pleading is required and, thus, those

allegations are denied.

      36.    The allegations contained in Paragraph 36 of the Complaint constitute

legal conclusions to which no responsive pleading is required and, thus, those

allegations are denied.

      37.    The allegations contained in Paragraph 37 of the Complaint constitute

legal conclusions to which no responsive pleading is required and, thus, those

allegations are denied.

      38.    The allegations contained in Paragraph 38 of the Complaint constitute

legal conclusions to which no responsive pleading is required and, thus, those

allegations are denied.

      39.    Defendant denies the allegations contained in Paragraph 39 of the

Complaint.
                                        -7-
        Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 8 of 12




      40.    Defendant denies the allegations contained in Paragraph 40 of the

Complaint.

      41.    Defendant denies the allegations contained in Paragraph 41 of the

Complaint.

      42.    With regard to the unnumbered “WHEREFORE” Paragraph following

Paragraph 41 of the Complaint, Defendant denies all alleged wrongdoing, denies

that Plaintiff was damaged, and denies that Plaintiff is entitled to any relief,

including but not limited to the relief identified in the unnumbered

“WHEREFORE” Paragraph following Paragraph 41 of the Complaint. Defendant

denies the remaining allegations contained in the unnumbered “WHEREFORE”

Paragraph following Paragraph 41 of the Complaint.

                II.       AFFIRMATIVE AND OTHER DEFENSES

      1.     Plaintiff’s Complaint fails, in whole or in part, to state a claim upon

which relief can be granted.

      2.     Plaintiff’s claims, in whole or in part, are barred by the applicable

statute of limitations.

      3.     Defendant, at all times, complied with its obligations under the

FMLA.



                                        -8-
        Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 9 of 12




       4.    Defendant is entitled to the damages caps and limitations contained in

the FMLA, the U.S. Constitution, the Georgia Constitution, and other applicable

law.

       5.    Plaintiff, in whole or in part, has failed to mitigate his damages.

Additionally, Defendant is entitled to an offset for any mitigating income and

benefits received by Plaintiff.

       6.    Any claims for liquidated damages are barred because Defendant

acted in good faith and, at all times, reasonably believed its conduct was in

compliance with the law.

       7.    Pleading in the alternative and in response to any alleged evidence of

interference with FMLA rights that may be produced by Plaintiff, such actions on

the part of Defendant’s employees were contrary to Defendant’s good faith efforts

to comply with all applicable laws.

       8.    Defendant reserves the right to assert additional affirmative and other

defenses at such time and to the extent warranted by discovery and the factual

developments in this case.




                                        -9-
       Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 10 of 12




                           III.   ATTORNEYS’ FEES

      Defendant seeks to recover all costs and fees associated with the defense of

the claims in this action, including attorneys’ fees, costs, and expert witness fees,

pursuant to all applicable law.

                                  IV.   PRAYER

      WHEREFORE, Defendant prays that Plaintiff take nothing by this suit, and

that the Court enter judgment on behalf of Defendant, and award Defendant its

attorneys’ fees, costs, and expert witness fees, and such other and further relief, at

law or in equity, to which Defendant may be justly entitled.



                    CERTIFICATE OF COMPLIANCE WITH
                       LOCAL RULES 7.1D AND 5.1C

      Pursuant to Local Rules 7.1D and 5.1C, the undersigned counsel hereby

certifies that the foregoing document complies with the requirements as to font and

has been prepared in Times New Roman, 14 point.




                                        - 10 -
      Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 11 of 12




Respectfully submitted this 22nd day of May, 2019.

                                      By: /s/David R. Anderson
                                      Patrick L. Ryan
                                      Georgia Bar No. 269833
                                      pryan@fordharrison.com
                                      David R. Anderson
                                      Georgia Bar No. 368564
                                      danderson@fordharrison.com
                                      FORD & HARRISON LLP
                                      271 17th Street, N.W., Suite 1900
                                      Atlanta, GA 30363
                                      Phone: (404) 888-3800
                                      Facsimile: (404) 832-8728

                                      Peter J. Stuhldreher
                                      Texas State Bar No. 24056393
                                      pstuhldreher@reedsmith.com
                                      (admitted pro hac vice)
                                      REED SMITH LLP
                                      811 Main Street, Suite 1700
                                      Houston, TX 77002-6110
                                      Telephone: (713) 469-3800
                                      Facsimile: (713) 469-3899

                                      Attorneys for Defendant




                                      - 11 -
         Case 1:19-cv-01645-MLB Document 10 Filed 05/22/19 Page 12 of 12




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

JEREMY DOMINICK,                           §
                                           §
                                           §
                         Plaintiff,        §
v.                                         §
                                           §      NO. 1:19-CV-01645-MLB-LTW
SYSCO ATLANTA, LLC,                        §
                                           §
                                           §
                         Defendant.        §

                                 CERTIFICATE OF SERVICE

        I hereby certify that, on May 22, 2019, a true and correct copy of the

foregoing document was filed and served on the following counsel of record via

the Court’s CM/ECF system:

        James Radford
        Radford & Keebaugh, LLC
        315 W. Ponce de Leon Ave., Suite 1080
        Decatur, Georgia 30030

                                                      /s/ David R. Anderson
                                                      David Anderson
WSACTIVELLP:10545622.1




                                         - 12 -
